Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 4, 11, 12, and 19 are objected to because of the following informalities:  “clam” should read “claim”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “The air purifier of claim of claim 1” should read “The air purifier of claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20190184324A1) in view of Bae (US20180328605A1).


Regarding claim 1, Lee teaches 
an air purifier (air cleaner 1) comprising: 
a main body (housings 10a and 10b) having an inlet (inlet 110)
a discharge (device discharge member 9) mounted on the main body (mounted on second housing 10b) and configured to receive air introduced into the main body through the inlet and discharge the air from the air purifier (A discharge member 9 provided with outlets 900 and 910 may be disposed over the second housing 10 b in a manner that purified air having no contaminants can be discharged outside through the outlets 900 and 910) [0052], wherein the discharge device includes: 
a discharge opening (second outlet 910) 
a discharge portion including a plurality of discharge holes (holes of first outlet 900 as shown on fig. 2), wherein each discharge hole of the plurality of discharge holes has a size smaller than a size of the discharge opening (as shown on fig. 2), and wherein the discharge portion has an air discharging area that is variable (as shown between figs. 1 and 2, the air discharging area of first outlet 900 is variable)
Lee does not teach
an opening and closing member including a portion having a size and shape corresponding to the discharge opening, and configured to move out of the discharge opening and into the discharge opening to open and close the discharge opening
Bae teaches
an opening and closing member (plurality of cover plates 1192) including a portion having a size and shape corresponding to the discharge opening, and configured to move out of the discharge opening and into the discharge opening to open and close the discharge opening (For example, when the rotating frame 1193 rotates in one direction, the plurality of cover plates 1192 are disposed as illustrated in FIG. 17, so an outer diameter of the discharge end 1142 may be increased. When the rotating frame 1193 rotates in the other direction, the plurality of cover plates 1192 are disposed as illustrated in FIG. 18, so an outer diameter of the discharge end 1142 may be reduced) [0136 of Bae]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of discharge end 1142 taught in Bae to the second outlet 910 of Lee, in order to allow for the system to be open and closed depending on the volume of airflow currently moving through the purifier.

Regarding claim 2, Lee, as modified, teaches the air purifier of claim 1, wherein the discharge device includes: 
a first case fixed to the main body (second housing 10b)
a second case provided to be movable with respect to the first case (body 90)

Regarding claim 3, Lee, as modified, teaches the air purifier of claim 2, 
wherein the air discharging area of the discharge portion is varied as the second case is moved with respect to the first case (as shown between fig. 1 and 2, when first outlet 900 is exposed, the air discharging area increases)
Regarding claim 4, Lee, as modified, teaches the air purifier of clam 2, 
wherein the discharge device includes a first driving device configured to move the second case with respect to the first case (When the rotation speed of the second blowing fan 7 gradually increases, the discharge member 9 may protrude outward from the second housing 10 b [0061]; therefore, discharge member 9 is driven in and out of second housing 10b by the operation of second blowing fan 7)

Regarding claim 7, Lee, as modified, teaches the air purifier of claim 1, 
wherein the discharge opening is provided at an upper side of the discharge device (second outlet 910 is located on the top surface 91 of discharge member 9), and the discharge portion is provided at a lateral side of the discharge device (first outlet 900 is located on the side surface of the body 90 of discharge member 9)

Regarding claim 8, Lee, as modified, teaches the air purifier of claim of claim 1, 
wherein the discharge device includes an opening and closing driving device (the frame driving member 1195 is provided in the case 1191 , and rotates the rotating frame 1193 so as to adjust an angle of rotation of the rotating frame 1193) [0138 of Bae] configured to move the opening and closing member out of the discharge opening and into the discharge opening to open and close the discharge opening (For example, when the rotating frame 1193 rotates in one direction, the plurality of cover plates 1192 are disposed as illustrated in FIG. 17, so an outer diameter of the discharge end 1142 may be increased. When the rotating frame 1193 rotates in the other direction, the plurality of cover plates 1192 are disposed as illustrated in FIG. 18, so an outer diameter of the discharge end 1142 may be reduced) [0136 of Bae]

Regarding claim 9, Lee, as modified, does not teach the air purifier of claim 2, further comprising: 
a sensor 
a controller configured to receive a signal from the sensor and, based on the received signal, control a movement of the second case with respect to the first case and a movement of the opening and closing member with respect to the discharge opening
Bae teaches
a sensor (pollution level sensor 1120)
a controller configured to receive a signal from the sensor and, based on the received signal, control a movement of the second case with respect to the first case and a movement of the opening and closing member with respect to the discharge opening (the air purifier 1100 according to example 3 is provided with a control unit (not shown) for controlling the filter drive member 1165 , and. the control unit may be operated to change the air concentration section S by periodically rotating the filter member 1150 based on the operating time of the blowing fan 1130 , the operating speed, and the measured value of the pollution level sensor 1120) [0111]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the control system taught in Bae to Lee, as modified in order to operate the purifier to desired settings depending on the data collected by the sensor.

Claim(s) 5-6 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20190184324A1) in view of Bae (US20180328605A1), in further view of Jeong (KR101897353B1), referring to the English translation dated 12/01/2022.
Regarding claims 5 and 6, Lee, as modified, does not teach the air purifier of claim 2, 
wherein the discharge device further includes a third case provided to be movable with respect to the second case
wherein the discharge device further includes a second driving device configured to move the third case with respect to the second case
Jeong teaches
wherein the discharge device further includes a third case provided to be movable with respect to the second case (rotation guide device 350 which drives flow regulating device 300 to rotate output direction relative to second discharging unit 305)
wherein the discharge device further includes a second driving device configured to move the third case with respect to the second case (a first gear motor 363 for generating a driving force and a first gear 360 coupled to the first gear motor 363 for rotation) [0221]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the rotation guide device 350 arrangement of Jeong, including the first gear motor 363 and first gear 360, to Lee, as modified, to further increase the range of possible output directions achieved by the second outlet 910.

Regarding claim 16, Lee teaches 
an air purifier (air cleaner 1) comprising: 
a main body (housings 10a and 10b) having an inlet (inlet 110)
a discharge (device discharge member 9) mounted on the main body (mounted on second housing 10b) and configured to receive air introduced into the main body through the inlet and discharge the air from the air purifier (A discharge member 9 provided with outlets 900 and 910 may be disposed over the second housing 10 b in a manner that purified air having no contaminants can be discharged outside through the outlets 900 and 910) [0052], wherein the discharge device includes: 
a discharge opening located at an upper side of the discharge device (second outlet 910 is located on the top surface 91 of discharge member 9)
a first case fixed to the main body (second housing 10b) and having a first discharge portion including a first plurality of discharge holes (holes of first outlet 900 as shown on fig. 2), wherein each discharge hole of the first plurality of discharge holes has a size smaller than a size of the discharge opening (as shown on fig. 2)
a second case provided to be movable with respect to the first case (body 90), wherein each discharge hole of the first plurality of discharge holes has a size smaller than the size of the discharge opening (as shown on fig. 2)
wherein the discharge device has an air discharging area that increases as the second case moves in a direction away from the first case, and decreases as the second case moves in a direction toward the first case (as shown between figs. 1 and 2, the air discharging area of first outlet 900 increases as discharge member 9 moves further from second housing 10b)
Lee does not teach
an opening and closing member including a portion having a size and shape corresponding to the discharge opening, and configured to move out of the discharge opening and into the discharge opening to open and close the discharge opening, wherein the discharge device has an air discharging area that increases as the second case moves in a direction away from the first case, and decreases as the second case moves in a direction toward the first case
a second discharge portion including a second plurality of discharge holes
Bae teaches
an opening and closing member (plurality of cover plates 1192) including a portion having a size and shape corresponding to the discharge opening, and configured to move out of the discharge opening and into the discharge opening to open and close the discharge opening (For example, when the rotating frame 1193 rotates in one direction, the plurality of cover plates 1192 are disposed as illustrated in FIG. 17, so an outer diameter of the discharge end 1142 may be increased. When the rotating frame 1193 rotates in the other direction, the plurality of cover plates 1192 are disposed as illustrated in FIG. 18, so an outer diameter of the discharge end 1142 may be reduced) [0136 of Bae]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of discharge end 1142 taught in Bae to the second outlet 910 of Lee, in order to allow for the system to be open and closed depending on the volume of airflow currently moving through the purifier.
Jeong teaches
a second discharge portion including a second plurality of discharge holes (Jeong teaches an arrangement similar to Lee, however additionally including first discharge guide device 190)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the first discharge guide device 190 of Jeong to Lee, as modified, to provide an additional discharge point on the system in order to distribute the air more evenly throughout a space.

Regarding claim 17, Lee, as modified, teaches the air purifier of claim 16, 
wherein the second discharge portion is provided at a lateral side of the discharge device (first outlet 900 is located on the side surface of the body 90 of discharge member 9)

Regarding claim 18, Lee, as modified, does not teach the air purifier of claim 16,
further comprising a controller configured to control a movement of the second case in relation to the first case and a movement of the opening and closing member out of the discharge opening and into the discharge opening 
Bae teaches
further comprising a controller configured to control a movement of the second case in relation to the first case and a movement of the opening and closing member out of the discharge opening and into the discharge opening (the air purifier 1100 according to example 3 is provided with a control unit (not shown) for controlling the filter drive member 1165 , and. the control unit may be operated to change the air concentration section S by periodically rotating the filter member 1150 based on the operating time of the blowing fan 1130 , the operating speed, and the measured value of the pollution level sensor 1120) [0111]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the control system taught in Bae to Lee, as modified in order to operate the purifier to desired settings depending on the data collected by the sensors.

Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20190184324A1) in view of Bae (US20180328605A1), in further view of Kim (KR20180080405A), referring to the English translation dated 12/01/2022.
Regarding claim 10, Lee, as modified, does not teach the air purifier of claim 9, 
wherein the sensor is configured to measure a temperature, and the controller is further configured to: in response to the temperature measured by the sensor being lower than or equal to a predetermined value, control the second case to move in a direction away from the main body; and in response to the temperature measured by the sensor being higher than the predetermined value, control the second case to move in a direction toward the main body
Kim teaches
wherein the sensor is configured to measure a temperature, and the controller is further configured to: in response to the temperature measured by the sensor being lower than or equal to a predetermined value, control the second case to move in a direction away from the main body; and in response to the temperature measured by the sensor being higher than the predetermined value, control the second case to move in a direction toward the main body (detecting the indoor temperature by the temperature sensing means 531 of the robot cleaner; And (d) when the sensed indoor temperature is equal to or higher than the indoor temperature reference value, the operation setting module 534 of the controller 500 of the robot cleaner causes the cleaner of the robot to perform air cleaning operation, thereby discharging the purified air) [0022]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the temperature sensing arrangement of Kim to the sensor of Lee, as modified, in order to engage the system based on a desired temperature condition.

Regarding claim 13, Lee, as modified, does not teach the air purifier of claim 9,
wherein the sensor includes an infrared sensor configured to detect a subject, and the controller is further configured to: in response to the subject detected by the infrared sensor being smaller than or equal to a predetermined size, control the second case to move in a direction away from the main body; and in response to the subject detected by the infrared sensor being larger than the predetermined value, control the second case to move in a direction that the discharge opening is opened 
Kim teaches
wherein the sensor includes an infrared sensor configured to detect a subject, and the controller is further configured to: in response to the subject detected by the infrared sensor being smaller than or equal to a predetermined size, control the second case to move in a direction away from the main body; and in response to the subject detected by the infrared sensor being larger than the predetermined value, control the second case to move in a direction that the discharge opening is opened (body temperature sensing module 533 confirms the body temperature sensed by the body temperature sensing means such as the infrared camera 216. The operation setting module 534 moves the robot cleaner in conjunction with the temperature sensing unit 531 and the body temperature sensing module 533, rotates the cleaner 100 and activates the air cleaning) [0074-0075]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also provide the infrared sensing arrangement of Kim to the sensor of Lee, as modified, in order to only engage the system based on the presence of a body in the room, and thus conserve power used by the system.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20190184324A1) in view of Bae (US20180328605A1), in further view of Kim2017 (KR20170002728A), referring to the English translation dated 12/01/2022.
Regarding claim 11, Lee, as modified, does not teach the air purifier of clam 9, 
wherein the sensor is configured to measure an illuminance, and the controller is further configured to: in response to the illuminance measured by the sensor being higher than a predetermined value, control the second case to move in a direction away from the main body; and in response to the illuminance measured by the sensor being lower than or equal to the predetermined value, control the second case to move in a direction toward the main body
	Kim2017 teaches
wherein the sensor is configured to measure an illuminance, and the controller is further configured to: in response to the illuminance measured by the sensor being higher than a predetermined value, control the second case to move in a direction away from the main body; and in response to the illuminance measured by the sensor being lower than or equal to the predetermined value, control the second case to move in a direction toward the main body (the sensor unit 130 may include a light sensor such as for measuring the roughness of the dust sensor, the air space is installed cleaner 100 for measuring the dust concentration in the air of the room is installed, air cleaner 100. The sensor unit 130 to control the operation of the air cleaner 100, as described by passing the measurement signal to the controller 150) [0024-0025]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also provide the light sensing arrangement of Kim to the sensor of Lee, as modified, in order to engage the system based on a light condition as a method for measuring the dust present in the environment.

Regarding claim 12, Lee, as modified, does not teach the air purifier of clam 9, 
wherein the sensor is configured to measure a current consumption, and the controller is further configured to; in response to the current consumption measured by the sensor being higher than a predetermined value, control the second case to move in a direction away from the main body; and in response to the current consumption measured by the sensor being lower than or equal to the predetermined value, control the opening and closing member to move in a direction that the discharge opening is opened
Kim2017 teaches
wherein the sensor is configured to measure a current consumption, and the controller is further configured to; in response to the current consumption measured by the sensor being higher than a predetermined value, control the second case to move in a direction away from the main body; and in response to the current consumption measured by the sensor being lower than or equal to the predetermined value, control the opening and closing member to move in a direction that the discharge opening is opened (According to one embodiment of the present invention, the power control unit 161 to charge the same time, the battery unit 162, providing the power for driving the AC power air cleaner 100 provided from the outside, and the battery unit (162 ) if a predetermined charging is completed or, low power consumption of the air cleaner 100 has the ability to block the AC power and provides power for the operation of the air cleaner 100 by the battery 162) [0032]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the power monitoring system of Kim2017 to Lee, as modified, in order to divert power to the purification system based on the power consumed by the purifying components; therefore, comprising the capability to raise or lower discharge member 9 of Lee depending on the output of blowing fan 6, such as raising discharge member 9 to expose outlet 900 during a high output period; therefore improving the efficiency of the discharge system.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20190184324A1) in view of Bae (US20180328605A1), in further view of Kelly (US20180306455A1).
Regarding claim 14, Lee, as modified, does not teach the air purifier of claim 9, 
wherein the sensor is configured to measure an amount of carbon dioxide, and the controller is further configured to: in response to the amount of the carbon dioxide measured by the sensor being greater than a predetermined value, control the opening and closing member to move in a direction that the discharge opening is opened, and in response to the amount of the carbon dioxide measured by the sensor being less than or equal to the predetermined value, control the opening and closing member to move in a direction that the discharge opening is closed
Kelly teaches
wherein the sensor is configured to measure an amount of carbon dioxide, and the controller is further configured to: in response to the amount of the carbon dioxide measured by the sensor being greater than a predetermined value, control the opening and closing member to move in a direction that the discharge opening is opened, and in response to the amount of the carbon dioxide measured by the sensor being less than or equal to the predetermined value, control the opening and closing member to move in a direction that the discharge opening is closed (it is appreciated that there are many benefits of controlling air purifiers based on sensor data, and that these benefits are only fully apparent if it is first determined that the sensor(s) are in the same air space as the air purifier(s); Non limiting examples of suitable sensors include: particle sensors (e.g. using optical sensors); aerosol sensors; VOC sensors; formaldehyde sensors; relative humidity sensors; temperature sensors; carbon dioxide sensors) [0074; 0006]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also provide the carbon dioxide sensing arrangement of Kelly to the sensor of Lee, as modified, in order to only engage the system based on the presence of a carbon dioxide in a room, and thus expand the performance of the system.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20190184324A1) in view of Bae (US20180328605A1), in further view of Li (CN108507036A), referring to the English translation dated 12/01/2022.
Regarding claim 15, Lee, as modified, does not teach the air purifier of claim 9, 
wherein the sensor is configured to measure a concentration of smoke from fire, and the controller is further configured to: in response to the concentration of smoke measured by the sensor being higher than a predetermined value, control the opening and closing member to move in a direction that the discharge opening is closed, and in response to the concentration of smoke measured by the sensor being lower than or equal to the predetermined value, control the opening and closing member to move in a direction that the discharge opening is opened
Li teaches
wherein the sensor is configured to measure a concentration of smoke from fire, and the controller is further configured to: in response to the concentration of smoke measured by the sensor being higher than a predetermined value, control the opening and closing member to move in a direction that the discharge opening is closed, and in response to the concentration of smoke measured by the sensor being lower than or equal to the predetermined value, control the opening and closing member to move in a direction that the discharge opening is opened (A lighting lamp, an alarm device and a controller are fixedly connected from top to bottom, and a CO sensor, a formaldehyde sensor and a smoke sensor are fixedly connected from the top to the bottom of the front surface of the casing at the lower right end of the display) [008]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also provide the smoke sensing arrangement of Kim to the sensor of Lee, as modified, in order to only engage the system based on the presence of a smoke in the room, and thus expand the performance of the system.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20190184324A1) in view of Bae (US20180328605A1) and Jeong (KR101897353B1), referring to the English translation dated 12/01/2022, in further view of Li (CN108507036A), referring to the English translation dated 12/01/2022.
Regarding claim 19, Lee, as modified, does not teach the air purifier of clam 18, 
further comprising a sensor configured to measure a pressure, and the controller is further configured to: in response to the pressure measured by the sensor being higher than a predetermined value, control the opening and closing member to move in a direction that the discharge opening is closed; and in response to the pressure measured by the sensor being lower than or equal to the predetermined value, control the opening and closing member to move in a direction that the discharge opening is opened
Li teaches
further comprising a sensor configured to measure a pressure, and the controller is further configured to: in response to the pressure measured by the sensor being higher than a predetermined value, control the opening and closing member to move in a direction that the discharge opening is closed; and in response to the pressure measured by the sensor being lower than or equal to the predetermined value, control the opening and closing member to move in a direction that the discharge opening is opened (Referring to FIG. 1-4, an indoor environment detecting device with an automatic purifying capability includes a housing 1 , and a first partition 21 and a second partition 9 are fixedly connected to the inner cavity of the housing 1 from top to bottom. The left end of the top of the first partition plate 21 is fixedly connected with the pressure sensor 20) [0025]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also provide the pressure sensor of Li to the sensor system of Lee, as modified, in order to broaden the capabilities of the sensing system and thus improve the performance and customization of the purifier.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20190184324A1) in view of Bae (US20180328605A1) and Jeong (KR101897353B1), referring to the English translation dated 12/01/2022, in further view of Kim2017 (KR20170002728A), referring to the English translation dated 12/01/2022.
Regarding claim 20, Lee, as modified, does not teach the air purifier of claim 18, 
further comprising a sensor configured to measure an amount of dust, and the controller is further configured to: in response to the amount of dust measured by the sensor being greater than a predetermined value, control the opening and closing member to move in a direction that the discharge opening is opened, and in response to the amount of dust measured by the sensor being less than or equal to the predetermined value, control the opening and closing member to move in a direction that the discharge opening is closed
Kim2017 teaches
 further comprising a sensor configured to measure an amount of dust, and the controller is further configured to: in response to the amount of dust measured by the sensor being greater than a predetermined value, control the opening and closing member to move in a direction that the discharge opening is opened, and in response to the amount of dust measured by the sensor being less than or equal to the predetermined value, control the opening and closing member to move in a direction that the discharge opening is closed (the sensor unit 130 may include a light sensor such as for measuring the roughness of the dust sensor, the air space is installed cleaner 100 for measuring the dust concentration in the air of the room is installed, air cleaner 100. The sensor unit 130 to control the operation of the air cleaner 100, as described by passing the measurement signal to the controller 150) [0024-0025]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also provide the dust sensing arrangement of Kim to the sensor of Lee, as modified, in order to engage the system based on a dust presence in the room and thus broaden the capabilities of the sensing system and thus improve the performance and customization of the purifier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762